     Case 1:19-cr-00022-CCB Document 14 Filed 09/30/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                  *

       v.                                 *      Case No. CCB-19-0022

DONTRAY JOHNSON                           *

       *      *       *     *      *      *      *      *       *      *     *

                    MOTION IN LIMINE TO PRECLUDE USE
                    OF DEFENDANT’S NICKNAME AT TRIAL

       Dontray Johnson, through his attorney, C. Justin Brown, Brown Law,

respectfully moves this Honorable Court to strike from the Indictment and

preclude the use elsewhere at trial of Johnson’s purported nicknames “Gambino”

and “Bino.” In support of this Motion, Johnson states the following:

       1.     Johnson is charged with witness retaliation, in violation of 18 U.S.C.

§ 1513(b)(1). He is scheduled for trial on November 18, 2019.

       2.     Based on the indictment, it is likely that the Government plans to

reference Johnson’s purported nicknames, “Gambino” and “Bino.”

       3.     The introduction of a nickname in a criminal trial is only relevant

and permissible if the nickname is necessary to identify the defendant in
connection with the charged crime. See United States v. Clark¸ 541 F.2d 1016,
1018 (4th Cir. 1976).

       4.     If the Government wishes to use the nickname at trial, it must offer
evidence that the nickname exists, and that the nickname has a relationship to the

criminal act. Id.
     Case 1:19-cr-00022-CCB Document 14 Filed 09/30/19 Page 2 of 3



         5.    In the discovery provided by the Government, there is no indication
that Johnson’s nickname is necessary to identify him or to connect him to the

crime.

         6.    Further, the probative value of the nickname does not outweigh the

substantial likelihood of unfair prejudice against Johnson. By referring to Johnson
using a nickname associated with an organized crime family, the Government

would be improperly attempting to obtain a conviction based on inadmissible

character evidence.

         7.    Johnson respectfully requests that the Government be required to

introduce evidence, at a hearing, that establishes a relationship between the

charged crime and the nickname.

         8.    If the request for a hearing is denied, Johnson requests that the Court

preclude the Government from referencing the nickname until the Government has

established the proper foundation during trial.

         WHEREFORE, for the above reasons and for any other reasons that may

appear to the Court, the Defendant respectfully requests that this Honorable Court

preclude reference to Johnson’s purported nicknames during trial.



                                    Respectfully Submitted,


                                    _________/s/__________
                                    C. Justin Brown
                                    BROWN LAW
                                    1 N. Charles St., Suite 1301
                                    Baltimore, Maryland 21201
                                    Tel: 410-244-5444
                                    Fax: 410-934-3208




                                          2
     Case 1:19-cr-00022-CCB Document 14 Filed 09/30/19 Page 3 of 3




                          REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District

Court for the District of Maryland, a hearing is requested on this Motion.



                                    _________/s/__________
                                    C. Justin Brown


                         CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, a copy of this Motion was

served on all parties via CM/ECF.

                                    _________/s/__________
                                    C. Justin Brown




                                         3
